Citation Nr: 0000726	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected Raynaud's disease with painful right index finger 
and flexion contracture of the right 4th finger, currently 
rated as 30 percent disabling.  

2.  Entitlement to service connection for claimed reflex 
sympathetic dystrophy of the right arm.  

3.  Whether there was clear and unmistakable error (CUE) in 
the rating decisions beginning in August 1989 in failing to 
separately rate the Raynaud's disease and the Dupuytren's 
contracture of the right 4th finger.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to March 
1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

(The increased rating and CUE claims are addressed in the 
Remand section of this document.)  






FINDING OF FACT

The veteran's claim of service connection for reflex 
sympathetic dystrophy of the right arm is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for reflex sympathetic dystrophy of the 
right arm.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran had right arm and shoulder complaints during 
service.  He testified at a March 1999 hearing that he had 
had numbness, weakness and sharp pain ever since service.  
The evidence currently shows that the veteran has a diagnosis 
of reflex sympathetic dystrophy.  

Although service connection was previously granted for 
bursitis of the right shoulder, it is not clear whether the 
veteran's complaints are due to the bursitis or the reflex 
sympathetic dystrophy.  Thus, the Board finds that the 
veteran's claim of service connection for reflex sympathetic 
dystrophy is well grounded.  



ORDER

As the claim of service connection for reflex sympathetic 
dystrophy is well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.  




REMAND

As noted hereinabove, service connection was previously 
granted for bursitis of the right shoulder.  There is medical 
evidence indicating that the veteran's current complaints of 
the right shoulder and arm are properly diagnosed as reflex 
sympathetic dystrophy.  

A VA examination conducted in June 1998, however, diagnosed 
cervicobrachial syndrome.  Indeed, bursitis has not been 
diagnosed for many years.  The veteran should be afforded a 
VA examination to determine the appropriate diagnosis, as 
well as whether the diagnosed disorder is what was diagnosed 
as bursitis in service.  

In addition, in a July 1997 rating decision, the RO denied 
service connection for an increased rating for the veteran's 
service-connected Raynaud's syndrome with painful right index 
finger and flexion contracture of the right 4th finger.  On 
July 25, 1997, the RO received the veteran's Notice of 
Disagreement.  A Statement of the Case was issued in August 
1997, and on August 12, 1997, the RO received the veteran's 
Substantive Appeal.  

At some point, however, the RO determined that the veteran 
had not filed a timely appeal of this decision.  Clearly, as 
indicated, the appeal of the increased rating issue has been 
timely perfected and is before the Board.  The RO should 
arrange for a thorough VA examination to evaluate the degree 
of disability associated with the Raynaud's disease.  

Regarding the CUE claim, the Board notes that the issue is 
inextricably intertwined with the increased rating issue.  
The RO denied that there was CUE on the grounds that 
separately evaluating the Raynaud's disease and Dupuytren's 
contracture would not result in a higher total evaluation.  
The rationale for the RO's decision was that, if the 
disorders were separately rated, a higher total evaluation 
still would not be warranted.  The RO, however, did not first 
determine whether error was made in not separately rating the 
disorders.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for Raynaud's disease and the 
Dupuytren's contracture of the right 4th 
finger, reflex sympathetic dystrophy of 
the right arm and any other disability of 
the shoulder or arm since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
etiology of the veteran's claimed right 
shoulder disorder and to ascertain the 
current extent of the service-connected 
Raynaud's disease with painful right 
index finger and flexion contracture of 
the right 4th finger.  The claims folder 
must be available to, and reviewed by, 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of 
bursitis and reflex sympathetic 
dystrophy.  The examiner should provide 
an opinion as to the likelihood that the 
veteran has current right shoulder 
disability that is due to the same 
disorder that was diagnosed as bursitis 
in service.  The examiner should describe 
the severity of the veteran's symptoms 
associated with his Raynaud's disease 
with painful right index finger and 
flexion contracture of the right 4th 
finger.  A complete rationale must be 
provided for any opinion expressed.  The 
examiner's report should be associated 
with the claims folder.  

3.  After undertaking any additional 
necessary development, the RO should 
review the issues on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



